Citation Nr: 1607058	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appellant had active service from October 1979 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the appellant requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in February 2011.  His hearing request, therefore, is considered to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board remanded the appellant's claim for additional development in September 2012 and January 2015.  The additional development has been completed and supplemental statements of the case were issued in January 2013 and February 2015.  The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that bilateral amblyopia existed prior to service.  

2.  The preexisting bilateral amblyopia did not increase in severity during service.

3.  Refractive error was manifest during service.

4.  Retinitis pigmentosa, pseudophakia, and nuclear cataracts were not manifest in service and are not attributable to service.

5.  There is no disability of the eye manifested by vitreous detachment, choroidal nevus, or nystagmus.


CONCLUSIONS OF LAW

1.  Bilateral amblyopia clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §§ 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  Bilateral amblyopia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Refractive error is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. § 3.303 (2015).

4.  Retinitis pigmentosa, pseudophakia, vitreous detachment, choroidal nevus, nystagmus, and nuclear cataracts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2007 and August 2011, to the appellant.  These letters explained the evidence necessary to substantiate the appellant's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the appellant's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of his claim. 

The appellant was also afforded VA examinations responsive to the claim for service connection of an eye disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the appellant, solicitation of history, and review of the claims file.  

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Under C.F.R. § 3.304 (b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant had service from October 3, 1979 to December 7, 1979.

Service treatment records indicate that the appellant did not report any problems with his vision at the September 1979 entrance examination.  However, the contemporaneous clinical evaluation showed that the appellant had defective vision; such defective vision was noted on the entrance examination report.  

A September 1979 consultation report indicates that a manifest refraction was requested; uncorrected vision was 20/40 in the right eye and 20/40-1 in the left eye, with corrected vision of 20/30 bilaterally.  An undated eye consultation report indicates that the appellant complained of blurred vision and difficulty seeing out of his left eye.  Examination showed a possible micro nystagmus and bilateral amblyopia secondary to uncorrected refractive error.  Termination of service was recommended on the basis that the appellant was too slow on visual recognition.  

An October 1979 report of Entrance Physical Standards Board Proceedings (EPSBD) indicates that the appellant complained of blurred vision and a history of wearing glasses since age 8; the appellant stated that he was never able to achieve good vision.  Diagnostic impressions were nystagmus, irregular astigmatism, and amblyopia secondary to the nystagmus and astigmatism.  The report indicated that the appellant's nystagmus, astigmatism, and amblyopia existed prior to service and were not permanently aggravated by service.  The appellant was found to be unfit for service, and separation was recommended.  

A November 1979 report indicates that the appellant complained that he was unable to see without glasses.  He denied having a history of eye surgery, eye injury, and eye disease, but reported that he began wearing glasses in the third grade.  Evaluation showed irregular ocular reflexes, irregular cornea, and micro nystagmus.  Diagnoses were possible congenital nystagmus and amblyopia secondary to the nystagmus and an uncorrected astigmatism.

Post-service treatment records reflect that the appellant has been seen for a visual field defect, hyperopia, astigmatism, presbyopia, and early retinitis pigmentosa since 2011.  A December 2014 report from Metrolina Eye Associates reflects that the appellant was seen for diabetes mellitus, lens pseudophakia, choroidal nevus of the retina, and vitreous degenerative/detachment.

In his October 2007 notice of disagreement, the appellant asserted that he had good vision at enlistment and that his vision did not become impaired until an explosion while on training in the woods of Oklahoma injured his eyes.  He asserted that he was treated at a hospital for this injury, and that his eyesight was impaired by this injury to such a point that he was no longer considered capable of continuing his military service.

An August 2009 VA examination report states that the appellant had subnormal vision, with hyperopia, astigmatism, age-related presbyopia, and a nuclear cataract.  The VA examiner found that there was no evidence that the appellant's decreased vision was aggravated by his brief service.  The VA examiner noted that the appellant's current eye disorders were present in 1979 and that his vision has been stable in the years since service.  The VA examiner also noted that the appellant's nuclear cataract did not cause vision impairment.

At the November 2012 VA examination, the impression was subnormal vision, visual field defects, and refractive error.  

The Board points out that the appellant's amblyopia and refractive error were not specifically noted at his examination upon entrance to service.  However, the appellant's defective vision was noted.  Moreover, the Board points out that the appellant concedes that he had defective vision which existed prior to service.  As his service treatment records indicate, the appellant reported that he started wearing glasses to correct his vision at age 8.  In light of this evidence and the determination of the service department, we conclude that there is clear and unmistakable evidence that eye pathology preexisted service.  More specifically, the refractive error and the amblyopia due to uncorrected refractive error preexisted service.  

Because refractive error is not a disease or injury, the presumption of soundness is not applicable.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).  Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the appellant's amblyopia error did not increase in severity during service or that any increase was due to the natural progress of the disease.  Here, we recognize that there is a two-step process to rebut the presumption of soundness.

In this case, there is no competent credible evidence that the appellant's amblyopia increased in severity during service.  To the extent that the appellant reported a history of a defective vision at entrance, and that his symptoms in service were similar to those during childhood, the evidence reflects that the appellant's amblyopia clearly and unmistakably existed prior to service.  The Board notes that he is competent to report symptoms and that he has received diagnoses, including when he was first treated or diagnosed.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence is competent).

The Board notes that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

On this record, the evidence shows that the appellant's refractive error was not subjected to a superimposed disease or injury.  

In this case, there is clear and unmistakable evidence that the amblyopia was not aggravated by service.  The Board finds that there is no competent evidence that the appellant's amblyopia worsened beyond the natural progression during his period of active service.  In this regard, the Board points out that, in seeking treatment for his blurred vision and inability to see out of his left eye during service, he did not allege a history of an injury in service or an increase in severity during service.  Moreover, the August 2009 VA examination report indicates that there was no evidence of aggravation by or since service.  The VA examiner pointed out that his current eye conditions of amblyopia and refractive error have remained stable since his brief period of service.  This determination is consistent with the service department determination that his disorder was not permanently aggravated by service.  Here, we find that there is clear and unmistakable evidence that amblyopia was not aggravated during service.


To the extent that the VA examiner noted that the appellant's hyperopia, presbyopia, and nuclear cataract were present in 1979, the Board reiterates that hyperopia and presbyopia are refractive errors of the eye; the Board also points out that the appellant's nuclear cataract has not resulted in impaired vision.  In short, there is no reliable evidence that his amblyopia permanently increased in severity or was aggravated during service.  

The Board acknowledges that the appellant was asymptomatic at entrance, but points out that the defective vision was in fact noted on the examination report.  Nevertheless, Board points out that there is no indication that his amblyopia increased in severity during service.  The Board reiterates that this assertion of an injury during service is inconsistent with the evidence of record, which reflects that the appellant denied an eye injury in November 1979.  His report is not credible.

The appellant is competent to report that he experienced decreased vision during and since his service.  See Kahana, supra.   However, to the extent that there is argument regarding the an increase in severity or aggravation of amblyopia, the medical evidence of the August 2009 VA examination report, prepared by a skilled examiner, is far more probative and credible than rather generic statements on the part of the appellant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner's opinion was specific, and well-reasoned; the VA examiner found that the appellant's amblyopia has no etiological relationship to his service, and that his amblyopia was not aggravated beyond the normal progression by the appellant's service.    This post-service evidence coupled with the service treatment records constitutes clear and unmistakable evidence that there was no aggravation. 

To the extent that there are lay statements asserting that the appellant's amblyopia was aggravated by or otherwise related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the August 2009 VA examination report and the totality of the evidence of record.  The VA examiner found that there the appellant's amblyopia was stable during service and in the years since.  His amblyopia clearly and unmistakably did not worsen beyond a normal progression during service.  Thus, there is clear and unmistakable evidence that the appellant's amblyopia preexisted service and was not aggravated by service.  

Regarding the diagnoses of retinitis pigmentosa, pseudophakia, vitreous detachment, choroidal nevus, nystagmus and nuclear cataracts shown in the appellant's post-service treatment records, there is no evidence demonstrating that these disorders are due to a disease, event, or injury in service.  The appellant's service treatment records do not reflect any complaints of, treatment for, or diagnoses related to retinitis pigmentosa, pseudophakia, vitreous detachment, choroidal nevus, nystagmus and nuclear cataracts.  

In this regard, the Board again notes that the appellant made no complaints of decreased vision prior to 2007, and that none of these diagnoses were shown prior to 2011.  No nystagmus was found on examination in 2009 and the November 2012 VA examination report indicates that the nuclear cataract is unrelated to his impaired vision.  The Board again reiterates that, at the November 1979 eye consultation, the appellant specifically denied any injury, surgery, or disease of the eye.  Similarly, the Board observes that treatment records from Metrolina Eye Associates indicate that the appellant is being monitored for possible vitreous detachment and choroidal nevus, but that no such disorders have been clinically diagnosed (see December 2013 report), which is consistent with the November 2012 VA examination report, which reflects a healthy retina and clear vitreous, as well as healthy eyes on visual inspection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection of an eye disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for an eye disorder is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


